In the United States Court of Federal Claims
      Consolidated Case Nos. 17-449, 17-499, 17-493, 17-517, 17-578, 17-558, 17-633
                                Filed: September 14, 2017

*************************************
CONTINENTAL SERVICE                 *
GROUP, INC., PIONEER CREDIT         *
RECOVERY, INC., ACCOUNT             *
CONTROL TECHNOLOGY, INC.            *
PROGRESSIVE FINANCIAL               *
SERVICES, INC., VAN RU CREDIT       *
CORPORATION, COLLECTION             *
TECHNOLOGY, INC. ALLTRAN            *
EDUCATION, INC.,                    *
       Plaintiffs,                  *
                                    *
and                                 *
                                    *
COLLECTION TECHNOLOGY, INC.,        *
PROGRESSIVE FINANCIAL SERVICES, *
INC., ALLTRAN EDUCATION, INC.,      *
PERFORMANT RECOVERY, INC.,          *
VAN RU CREDIT CORPORATION, and *
ALLIED INTERSTATE LLC,              *
       Intervenor-Plaintiffs,       *
v.                                  *
                                    *
THE UNITED STATES,                  *
       Defendant,                   *
                                    *
and                                 *
                                    *
CBE GROUP, INC., PREMIERE           *
CREDIT OF NORTH AMERICA, LLC,       *
GC SERVICES LIMITED PARTNERSHIP, *
VALUE RECOVERY HOLDINGS, LLC, *
WINDHAM PROFESSIONALS, INC.,        *
AUTOMATED COLLECTION                *
SERVICES, INC., FMS INVESTMENT      *
CORP., TEXAS GUARANTEED             *
STUDENT LOAN CORP., ALLTRAN         *
EDUCATION, INC.                     *
       Intervenor-Defendants.       *
                                    *
*************************************
                                             ORDER

        On August 29, 2017, the court issued an Order directing the Government to file a status
report on, or by, September 14, 2017. ECF No. 185. The August 29, 2017 Order also directed the
Government to file that status report in the appeal of the court’s May 31, 2017 preliminary
injunction, currently pending in the United States Court of Appeals for the Federal Circuit,
No. 17-2155, together with: (1) corrections regarding the transcript of the hearing convened by the
court on May 2, 2017; and (2) the e-mail sent by the court’s law clerk on April 21, 2017, that was
attached to the August 29, 2017 Order. ECF No. 185.

        On September 14, 2017, the Government filed a Status Report to notify the court of:
(1) the status of the Department of Education’s (ED) Corrective Action in the above-captioned
case; and (2) the Government’s intent to file, in the United States Court of Appeals for the Federal
Circuit, a motion for leave to file the September 14, 2017 Status Report, the May 2, 2017
Transcript, and the April 21, 2017 E-mail. ECF No. 192.

        The court appreciates the Government keeping the court and all parties apprised of the
status of the Corrective Action. The court directs the Government to file a status report within five
days of the United States Court of Appeals for the Federal Circuit’s decision on the Government’s
motion for leave to file the aforementioned documents.

       IT IS SO ORDERED.

                                                              s/ Susan G. Braden
                                                              SUSAN G. BRADEN
                                                              Chief Judge




                                                 2